      Case 1:99-cr-01193-DLC Document 383 Filed 01/27/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA                :           99cr1193-01 (DLC)
                                         :
                -v-                      :                  ORDER
                                         :
 JOSEPH SAPIA,                           :
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     A proceeding on the revocation of supervised release in

this matter was scheduled for February 4, 2021.         The Court has

since been informed that that date is no longer available.

Accordingly, it is hereby

     ORDERED that the proceeding is adjourned to Thursday,

February 11, 2021 at 9:00 am.

     IT IS FURTHER ORDERED that the defendant shall respond to

the following two questions by Friday, February 5:

       1) Does the defendant consent to have the proceeding
          occur through videoconference technology?

       2) If a videoconference proceeding is unavailable, does
          the defendant consent to have the proceeding occur as
          a telephone conference?

     IT IS FURTHER ORDERED that by February 5, defendant shall

advise the Court whether he wants a hearing on the violation of

supervised release to be held on February 11.         If so, he must

identify the witnesses he wishes to call at the hearing.
         Case 1:99-cr-01193-DLC Document 383 Filed 01/27/21 Page 2 of 2



     IT IS FURTHER ORDERED that if the defendant requests a

hearing, the Government shall give notice by February 8 of the

names of their witnesses who will testify at the hearing.

Dated:       New York, New York
             January 27, 2021


                                     ____________________________
                                              DENISE COTE
                                     United States District Judge




                                       2
